DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/26/2021 amended claims 1, 13, and cancelled claims 3 and 15.  Claims 1, 2, 4-14 and 16-24 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-12 and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koyanagi (US 20120062848 A1).
Regarding claims 1 and 13, Koyanagi teaches a projection apparatus (Fig. 1A/B), comprising: an illumination system, adapted to provide an illumination beam, and comprising: at least one light source (11), configured to provide at least one beam; and a composite phase conversion element (20, 30, 40, 50, 60, 80, 100), disposed on a transmission path of the at least one beam (Fig. 1A/B), and comprising: at least one polarizing element, and comprising a plurality of polarizing regions (31, 32, 41, 42, 51, 52, 53, 61, 62, 63, 64, 81, 82, 83, 84, 85, 101) on a same plane, wherein at least two of the polarizing regions have different polarization directions, the at least one beam simultaneously penetrates through at least two of the polarizing regions of the at least one polarizing element to respectively form at least two sub-beams, and polarization states of the at least two sub-beams correspond to the polarization directions of the at least two of the polarizing regions penetrated by the at least two sub-beams, wherein the at least one polarizing element is a liquid crystal element ([0088], [0152], [0153], [0170], [0172], [0174]); and the illumination beam comprises the at least two sub-beams; at least one light valve (15), disposed on a transmission path of the illumination beam, and configured to convert the illumination beam into an image beam; and a lens (16), disposed on a transmission path of the image beam, and is configured to convert the image beam into a projection beam. 
Regarding claims 2 and 14, Koyanagi further teaches the at least one polarizing element is made of a same polarizing material ([0088], [0152], [0153], [0170], [0172], [0174]).


Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9, 13, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20110149574 A1) in view of Koyanagi (US 20120062848 A1).

Koyanagi teaches the polarizing element being made of liquid crystal ([0088], [0152], [0153], [0170], [0172], [0174]), a projection device having a lens (16), disposed on a transmission path of the image beam, and is configured to convert the image beam into a projection beam (Fig. 1A and 1B).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin with Koyanagi; because polymer liquid crystal provides excellent uniformity, low optical losses and low wavefront distortion and it allows forming an enlarged image on the screen for better viewing.
Regarding claims 2 and 14, Lin further teaches the at least one polarizing element (124) is made of a same polarizing material ([0025]). 

Regarding claim 6 and 18, Lin further teaches the driving element (130) is a motor, and is connected to the rotation shaft, and the at least one beam penetrates through a non-center portion of the at least one polarizing element (124; [0032]). 
Regarding claims 7 and 19, Lin, as modified by Koyanagi, further teaches the driving element (130) is a driving assembly, and the at least one beam penetrates through a center portion of the at least one polarizing element (124; Fig. 1A, 1B and 3).
Regarding claims 8 and 20, Lin further teaches a reflector (128), disposed on the at least one polarizing element (124), and configured to reflect a plurality of the sub-beams penetrating through the at least one polarizing element (124; Fig. 4; [0034]). 
Regarding claims 9 and 21, Lin does not teach an oscillation element, configured to oscillate the at least one polarizing element back and forth along a symmetrical axis. 
Koyanagi teaches an oscillation element (21), configured to oscillate the speckle reduction element back and forth along a symmetrical axis (Fig. 1B; [0078], [0099], [0110], [0123], [0137], [0148], [0157], [0167]).
.

Claims 1, 4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuuchi (US 20100220294 A1) in view of Koyanagi (US 20120062848 A1).
Regarding claims 1 and 13, Mizuuchi teaches an illumination system, adapted to provide an illumination beam, and comprising: at least one light source (Fig. 15; [0134]), configured to provide at least one beam; and a composite phase conversion element (6), disposed on a transmission path of at least one beam (Fig. 2), and comprising: at least one polarizing element (23), comprising a plurality of polarizing regions (21, 22; [0048]-[0049]) on a same plane, wherein at least two of the polarizing regions (21, 22) have different polarization directions (Fig. 2), the at least one beam simultaneously penetrates through at least two of the polarizing regions (21, 22) of the at least one polarizing element (23) to respectively form at least two sub-beams, and polarization states of the at least two sub-beams correspond to the polarization directions of the at least two of the polarizing regions (21, 22) penetrated by the at least two sub-beams (Fig. 2; [0048]-[0049]) and the illumination beam comprises the at least two sub-beams; at least one light valve (65), disposed on a transmission path of the illumination beam, and configured to convert the illumination beam into an image beam; and a lens (67), disposed on a transmission path of the image beam, and is configured to convert the image beam into a projection beam (Fig. 15; [0134]).
Mizuuchi does not explicitly teach the polarizing element being made of liquid crystal.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mizuuchi with Koyanagi; because polymer liquid crystal provides excellent uniformity, low optical losses and low wavefront distortion.
Regarding claims 4 and 16, Mizuuchi further teaches the at least one polarizing element (23) further comprises at least one transparent region (22) to let the at least one beam to pass through (Fig. 2; [0048]-[0049]). 

Claims 1, 10, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyama (US 20120081786 A1) in view of Koyanagi (US 20120062848 A1).
Regarding claims 1 and 13, Mizuyama teaches a composite phase conversion element, disposed on a transmission path of at least one beam (Fig. 8A-8D, 9A-10B), and comprising: at least one polarizing element (106, 900, 1000; [0063], [0088]-[0105]), comprising a plurality of polarizing regions (202-N, 904-N, 906-N, 1004-N, 1006-N) on a same plane, wherein at least two of the polarizing regions (202-N, 904-N, 906-N, 1004-N, 1006-N) have different polarization directions ([0063], [0088]-[0105]), the at least one beam simultaneously penetrates through at least two of the polarizing regions (202-N, 904-N, 906-N, 1004-N, 1006-N) of the at least one polarizing element (106, 900, 1000) to respectively form at least two sub-beams, and polarization states of the at least two sub-beams correspond to the polarization directions of the at least two of the polarizing regions (202-N, 904-N, 906-N, 1004-N, 1006-N) penetrated by the at least two sub-beams ([0063], [0088]-[0105]).

Koyanagi teaches the polarizing element being made of liquid crystal ([0088], [0152], [0153], [0170], [0172], [0174]), at least one light valve (15), disposed on a transmission path of the illumination beam, and configured to convert the illumination beam into an image beam, a projection device having a lens (16), disposed on a transmission path of the image beam, and is configured to convert the image beam into a projection beam (Fig. 1A and 1B).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mizuyawa with Koyanagi; because polymer liquid crystal provides excellent uniformity, low optical losses and low wavefront distortion and it allows forming an enlarged image on the screen for better viewing.
Regarding claims 10 and 22, Mizuyama, in the embodiment/s shown in Fig. 1-7D and 9A-10B, does not explicitly teach the number of the at least one polarizing element being two, and the two polarizing elements are misaligned in a transmission direction of the at least one beam. 
Mizuyama, in the embodiment/s shown if Fig. 8A-8D, teaches two polarizing elements misaligned in a transmission direction of the at least one beam (Fig. 8B and 8C; [0082]-[0087]).
.

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyama in view of Koyanagi in further view of Sogard (US 20090213350 A1).
Regarding claims 10-12 and 22-24 neither Mizuyama nor Koyanagi explicitly teaches two of the two polarizing elements, misaligned, time-sequentially rotated in a direction parallel to the transmission direction of the at least one beam. 
Sogard teaches having the two speckle reduction elements being misaligned and time-sequentially rotated in a direction parallel to the transmission direction of the at least one beam, and rotation speeds of the two speckle reduction elements are different (Fig. 6B, [0047]-[0049]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mizuyama and Koyanagi with Sogard; because it allows increasing the effectiveness of the speckle reduction without exceeding physical limitation/s of the speckle reduction element.

Response to Arguments
Applicant's arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground/s of rejection/s necessitated by the amendment/s of claims 1 and 13. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882